            Case 1:20-cr-00131-DAD-BAM Document 6 Filed 10/27/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-000131-DAD-BAM

11                                 Plaintiff,            UNOPPOSED MOTION AND ORDER TO SET
                                                         ARRAIGNMENT
12                          v.
                                                         DATE: October 29, 2020
13   ANTONIO GOMEZ-BARRERA,                              TIME: 2:00 p.m.
                                                         COURT: Hon. Barbara A. McAuliffe
14                                Defendant.

15

16          The United States of America, by and through its undersigned counsel, hereby files this

17 unopposed motion and proposed order to set arraignment on October 20, 2020 for defendant Antonio

18 Gomez-Barrera.

19          On August 13, 2020, the grand jury returned an indictment against the defendant for being a

20 Deported Alien Found in the United States, in violation of Title 8, United States Code, Sections 1326(a)

21 and (b)(2). Dkt. No. 1. At the time, the defendant was incarcerated in the Bob Wiley Detention Facility

22 in Tulare County, where he remains to this day. On October 15, 2020, the United States applied for and

23 obtained a writ of habeas corpus signed by United States Magistrate Judge Stanley A. Boone. Dkt. No.

24 3. It did so in order to retrieve the defendant from state custody so that he can appear in federal court to

25 be advised of the charges against him. However, because the defendant still has pending state charges,

26 the government was subsequently advised that the Tulare County Sheriff’s Office preferred not to
27 release the defendant while he still has a pending state court date.

28          Therefore, in consultation with officers at the Bob Wiley Detention Facility and a representative


                                                         1
30
            Case 1:20-cr-00131-DAD-BAM Document 6 Filed 10/27/20 Page 2 of 2

 1 of the Federal Defender’s Office, the government has confirmed that the defendant can appear via zoom

 2 from the state facility. Pursuant to the CARES Act, arraignment may currently be accomplished via

 3 videoconference appearance. The date of October 29, 2020, is agreeable to all parties per a

 4 representative of the Federal Defender’s Office. Defense counsel has not yet been assigned, so the

 5 government is unable to obtain a stipulation at this time.

 6          Therefore, the United States respectfully requests that the Court set this case for arraignment on

 7 October 29, 2020, at 2pm. The Federal Defender’s Office has also requested that the court provide time

 8 for a breakout session so that the defendant may consult with his counsel and complete a financial

 9 affidavit.

10

11    Dated: October 27, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
12

13                                                    By: /s/ LAURA D. WITHERS
                                                          LAURA D. WITHERS
14                                                        Assistant United States Attorney
15
                                                     ORDER
16
            IT IS HEREBY ORDERED that this case be set for arraignment via zoom videoconference
17

18 technology on October 29, 2020 at 2:00pm before Magistrate Judge Barbara A. McAuliffe by

19 agreement of the parties. The Court DENIES the request to make the arrangements for a pre-court

20 meeting with defendant and defense counsel who is anticipating appointment. The Court is not

21
     responsible for arranging the pre-court meeting with defense counsel. Any such pre-court meeting shall
22
     be the responsibility of the U.S. Attorney and/or defense counsel. The Court expects the parties to be
23
     ready to proceed with the arraignment at the 2:00 p.m. calendar. If the government cannot
24

25 accommodate this calendar, the United States may withdraw its request.

26 IT IS SO ORDERED.
27
        Dated:     October 27, 2020                             /s/ Barbara   A. McAuliffe          _
28                                                     UNITED STATES MAGISTRATE JUDGE

                                                         2
30
